Exhibit 4.5 AMENDED AND RESTATED TRUST AGREEMENT among INDEPENDENT BANK CORPORATION, as Depositor WILMINGTON TRUST COMPANY, as Property Trustee WILMINGTON TRUST COMPANY, as Delaware Trustee and THE ADMINISTRATIVE TRUSTEES NAMED HEREIN as Administrative Trustees Dated as of May 31, 2007 IBC CAPITAL FINANCE III [TPW: NYLEGAL:665345.3] 20965-00009 07/20/2007 07:46 PM TABLE OF CONTENTS Page ARTICLE I. Defined Terms 1 SECTION 1.1. Definitions 1 ARTICLE II. The Trust 10 SECTION 2.1. Name 10 SECTION 2.2. Office of the Delaware Trustee; Principal Place of Business 10 SECTION 2.3. Initial Contribution of Trust Property; Fees, Costs and Expenses 11 SECTION 2.4. Purposes of Trust 11 SECTION 2.5. Authorization to Enter into Certain Transactions 11 SECTION 2.6. Assets of Trust 14 SECTION 2.7. Title to Trust Property 14 ARTICLE III. Payment Account; Paying Agents 15 SECTION 3.1. Payment Account 15 SECTION 3.2. Appointment of Paying Agents 15 ARTICLE IV. Distributions; Redemption 16 SECTION 4.1. Distributions 16 SECTION 4.2. Redemption 17 SECTION 4.3. Subordination of Common Securities 20 SECTION 4.4. Payment Procedures 20 SECTION 4.5. Withholding Tax 21 SECTION 4.6. Tax Returns and Other Reports 21 SECTION 4.7. Payment of Taxes, Duties, Etc. of the Trust 22 SECTION 4.8. Payments under Indenture or Pursuant to Direct Actions 22 SECTION 4.9. Exchanges 22 SECTION 4.10. Calculation Agent 22 SECTION 4.11. Certain Accounting Matters 23 ARTICLE V. Securities 24 SECTION 5.1. Initial Ownership 24 SECTION 5.2. Authorized Trust Securities 24 SECTION 5.3. Issuance of the Common Securities; Subscription and Purchase of Notes 24 SECTION 5.4. The Securities Certificates 24 SECTION 5.5. Rights of Holders 25 SECTION 5.6. Book-Entry Preferred Securities 25 SECTION 5.7. Registration of Transfer and Exchange of Preferred Securities Certificates 27 SECTION 5.8. Mutilated, Destroyed, Lost or Stolen Securities Certificates 29 SECTION 5.9. Persons Deemed Holders 29 SECTION 5.10. Cancellation 30 SECTION 5.11. Ownership of Common Securities by Depositor 30 SECTION 5.12. Restricted Legends 30 SECTION 5.13. Form of Certificate of Authentication 33 i [TPW: NYLEGAL:665345.3] 20965-00009 07/20/2007 07:46 PM ARTICLE VI. Meetings; Voting; Acts of Holders 34 SECTION 6.1. Notice of Meetings 34 SECTION 6.2. Meetings of Holders of the Preferred Securities 34 SECTION 6.3. Voting Rights 34 SECTION 6.4. Proxies, Etc 34 SECTION 6.5. Holder Action by Written Consent 35 SECTION 6.6. Record Date for Voting and Other Purposes 35 SECTION 6.7. Acts of Holders 35 SECTION 6.8. Inspection of Records 36 SECTION 6.9. Limitations on Voting Rights 36 SECTION 6.10. Acceleration of Maturity; Rescission of Annulment; Waivers of Past Defaults.37 ARTICLE VII. Representations and Warranties 39 SECTION 7.1. Representations and Warranties of the Property Trustee and the Delaware Trustee 39 SECTION 7.2. Representations and Warranties of Depositor 40 ARTICLE VIII. The Trustees 41 SECTION 8.1. Number of Trustees 41 SECTION 8.2. Property Trustee Required 41 SECTION 8.3. Delaware Trustee Required 42 SECTION 8.4. Appointment of Administrative Trustees 42 SECTION 8.5. Duties and Responsibilities of the Trustees 43 SECTION 8.6. Notices of Defaults and Extensions 44 SECTION 8.7. Certain Rights of Property Trustee 45 SECTION 8.8. Delegation of Power 47 SECTION 8.9. May Hold Securities 47 SECTION 8.10. Compensation; Reimbursement; Indemnity 47 SECTION 8.11. Resignation and Removal; Appointment of Successor 48 SECTION 8.12. Acceptance of Appointment by Successor 50 SECTION 8.13. Merger, Conversion, Consolidation or Succession to Business 50 SECTION 8.14. Not Responsible for Recitals or Issuance of Securities 50 SECTION 8.15. Property Trustee May File Proofs of Claim 50 SECTION 8.16. Reports to and from the Property Trustee 51 ARTICLE IX. Termination, Liquidation and Merger 52 SECTION 9.1. Dissolution Upon Expiration Date 52 SECTION 9.2. Early Termination 52 SECTION 9.3. Termination 52 SECTION 9.4. Liquidation 53 SECTION 9.5. Mergers, Consolidations, Amalgamations or Replacements of Trust 54 ARTICLE X. Information to Purchaser 55 SECTION 10.1. Depositor Obligations to Purchaser 55 SECTION 10.2. Property Trustees Obligations to Purchaser 55 ARTICLE XI. Miscellaneous Provisions 56 SECTION 11.1. Limitation of Rights of Holders 56 SECTION 11.2. Agreed Tax Treatment of Trust and Trust Securities 56 SECTION 11.3. Amendment 56 SECTION 11.4. Separability 58 ii [TPW: NYLEGAL:665345.3] 20965-00009 07/20/2007 07:46 PM SECTION 11.5. Governing Law 58 SECTION 11.6. Successors 58 SECTION 11.7. Headings 58 SECTION 11.8. Reports, Notices and Demands 58 SECTION 11.9. Agreement Not to Petition 59 Exhibit A Certificate of Trust of IBC Capital Finance III Exhibit B Form of Common Securities Certificate Exhibit C Form of Preferred Securities Certificate Exhibit D Junior Subordinated Indenture Exhibit E Form of Transferee Certificate to be Executed by Transferees other than QIBs Exhibit F Form of Transferor Certificate to be Executed by QIBs Exhibit G Form of Officers Financial Certificate Exhibit H Officers Certificate pursuant to Section 8.16(a) Schedule A Calculation of LIBOR iii [TPW: NYLEGAL:665345.3] 20965-00009 07/20/2007 07:46 PM AMENDED AND RESTATED TRUST AGREEMENT, dated as of May 31, 2007, among (i) Independent Bank Corporation, a Michigan corporation (including any successors or permitted assigns, the Depositor), (ii) Wilmington Trust Company, a Delaware banking corporation, as property trustee (in such capacity, the Property Trustee), (iii) Wilmington Trust Company, a Delaware banking corporation, as Delaware trustee (in such capacity, the Delaware Trustee), (iv) Robert N. Shuster, an individual, James J. Twarozynski, an individual, and Dean M. Morse, an individual, each of whose address is c/o Independent Bank Corporation, 230 W. Main Street, Ionia, Michigan 48846, as administrative trustees (in such capacities, each an Administrative Trustee and, collectively, the Administrative Trustees and, together with the Property Trustee and the Delaware Trustee, the Trustees) and (v) the several Holders, as hereinafter defined. W ITNESSETH W
